
	

116 SRES 311 ATS: Expressing support for the designation of the week of September 11 through September 17 as “Patriot Week”. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 311
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2019
			Mr. Peters (for himself and Mr. Kennedy) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for the designation of the week of September 11 through September 17 as Patriot Week. 
	
	
 Whereas the events that led to the signing of the Constitution of the United States by the delegates to the Constitutional Convention on September 17, 1787, have significance for every citizen of the United States and are honored in public schools across the United States on Constitution Day, which is September 17 of each year;
 Whereas the rule of law, the social compact, democracy, liberty, equality, and unalienable human rights are the essential values upon which the United States flourishes;
 Whereas diversity is one of the greatest strengths of the United States, and the motto inscribed on the Great Seal of the United States, E pluribus unum, Latin for out of many, one, symbolizes that individuals in the United States from all walks of life are unified by shared values;
 Whereas exceptional, visionary, and indispensable individuals such as Thomas Paine, Patrick Henry, John Adams, John Marshall, George Washington, Elizabeth Cady Stanton, Susan B. Anthony, Rosa Parks, Harriet Tubman, Abraham Lincoln, Frederick Douglass, Martin Luther King, Jr., Thomas Jefferson, and James Madison founded or advanced the United States;
 Whereas the Declaration of Independence, the Constitution of the United States, the Declaration of Sentiments and Resolutions signed in Seneca Falls, New York, the Gettysburg Address, the Emancipation Proclamation, and the I Have a Dream speech delivered by Martin Luther King, Jr., express sentiments that have advanced liberty in the United States; and
 Whereas the Bennington (’76) flag, the Betsy Ross flag, the current flag of the United States, the flag of the women’s suffrage movement, the Union (Fort Sumter) flag, the Gadsden flag, and the flags of the States are physical symbols of the history of the United States: Now, therefore, be it
		
	
 That the Senate— (1)supports the designation of the week of September 11 through September 17 as Patriot Week;
 (2)recognizes that understanding the history of the United States and the first principles of the United States is indispensable to the survival of the United States as a free people;
 (3)acknowledges, in great reverence to the victims of the September 11, 2001, attacks, that citizens of the United States should take time to honor the first principles, founders, documents, and symbols of their history;
 (4)recognizes that each generation should renew the spirit of the United States based on the first principles, historical figures, founding documents, and symbols of the United States; and
 (5)encourages citizens, schools and other educational institutions, and Federal, State, and local governments and their agencies to recognize and participate in Patriot Week by honoring, celebrating, and promoting the study of the history of the United States so that all people of the United States may offer the reverence that is due to the free republic.
			
